Citation Nr: 0926875	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder 
claimed as cyst of the low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 
1969, April 1987 to October 1987 and from July 1988 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2004 from the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia denied service 
connection for a cyst of the lower back.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Veteran initially checked in Section 8 (the 
hearing portion) of his VA Form 9 of May 2008 indicating that 
he did not want a Board hearing, the most recent 
correspondence from him is a second VA-Form 9 received in 
October 2008, which indicates that he now wants a hearing 
before a Veterans Law Judge, and indicates that he would be 
satisfied with either a Videoconference hearing or a Travel 
Board hearing, depending on which hearing would be held the 
earliest.  

He further stated in written attachments to this document 
that the earlier VA Form 9 from May 2008 had been signed by 
him under duress, with the representative at the time urging 
him to check that he did not want a hearing and that this 
earlier VA Form 9 did not reflect his desires.  Although he 
has appeared at a hearing before the RO in September 2006, 
since that time he clearly has stated his desire to appear at 
a hearing before a Veterans Law Judge from the Board.  
Pursuant to 38 C.F.R. 
§ 20.700 (2008), a hearing on appeal before the Board will be 
granted if a claimant expresses a desire to appear in person.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2008)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the Veteran 
for either a Travel Board hearing or a 
Videoconference hearing before a Veterans 
Law Judge, depending on which hearing can 
be held the at the earliest date, with 
appropriate notification to the Veteran 
and his representative.  A copy of the 
notice to the Veteran of the scheduling 
of the hearing should be placed in the 
record.

2.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




